          Case 5:20-cv-03151-SAC Document 7 Filed 06/19/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS



MICHEAL LEE ORTEGO,

                                       Plaintiff,

               v.                                              CASE NO. 20-3151-SAC


KEVIN FRIEND,
Sheriff, Linn County,

                                       Defendant.



                                            ORDER


       Plaintiff, Michael L. Ortego, is an inmate at the Linn County Jail in Mound City, Kansas.

Plaintiff filed this pro se § 1983 action alleging his constitutional rights have been violated as a

result of conditions of confinement at the Linn County Jail.

       On June 11, 2020, Mr. Ortego submitted a Motion to Dismiss asking the Court to dismiss

the instant action without prejudice (ECF No. 6). The Court must construe liberally the June 11

motion because Mr. Ortego submitted the motion on his own behalf. See Haines v. Kerner, 404

U.S. 519, 520–21 (1972); Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). Therefore, the

Court construes the June 11 motion liberally as a notice of voluntary dismissal pursuant to Rule

41(a)(1) of the Federal Rules of Civil Procedure.

       Rule 41(a)(1) provides that “the plaintiff may dismiss an action without a court order by

filing (i) a notice of dismissal before the opposing party serves either an answer or a motion for

summary judgment.” No response has been filed by the defendant in this action. A voluntary

                                                    1
          Case 5:20-cv-03151-SAC Document 7 Filed 06/19/20 Page 2 of 2




dismissal pursuant to Rule 41(a)(1) is effective immediately upon the filing of a written notice of

dismissal, and no subsequent court order is necessary. See Hyde Constr. Co. v. Koehring Co., 388

F.2d 501, 507 (10th Cir. 1968). The notice closes the file. See id.

       IT IS THEREFORE BY THE COURT ORDERED that the motion filed by Plaintiff on

June 11, 2020 (ECF No. 11) is granted and is construed as a notice of voluntary dismissal pursuant

to Fed. R. Civ. P. 41(a)(1).

       IT IS FURTHER ORDERED that the voluntary dismissal is effective as of June 11, 2020,

the date the liberally construed notice of dismissal was filed in this action.

       IT IS FURTHER ORDERED that this action is dismissed without prejudice.


       IT IS SO ORDERED.


       DATED: This 19th day of June, 2020, at Topeka, Kansas.



                                               s/_Sam A. Crow_____
                                               SAM A. CROW
                                               U.S. Senior District Judge




                                                  2
